Appellate Case: 20-4106     Document: 010110621232       Date Filed: 12/20/2021     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 20, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 20-4106
                                                    (D.C. No. 1:19-CR-00027-DB-1)
  JOSEPH JUSTIN GATES,                                         (D. Utah)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, BALDOCK, and BRISCOE, Circuit Judges.
                   _________________________________

       Joseph Justin Gates entered a conditional guilty plea to one count of being a

 felon in possession of a firearm and ammunition, reserving the right to challenge the

 district court’s denial of his motion to suppress. We conclude that Mr. Gates was not

 seized until Officer Curtis Ricks exited his patrol car, ordered Mr. Gates to “come

 here,” and drew and deployed his taser. We further conclude that reasonable

 suspicion supported Mr. Gates’s seizure at that juncture. Therefore, we affirm the

 district court’s denial of Mr. Gates’s motion to suppress and affirm Mr. Gates’s

 conviction.


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
 Tenth Circuit Rule 32.1.
Appellate Case: 20-4106   Document: 010110621232        Date Filed: 12/20/2021      Page: 2



                                I.    BACKGROUND

                               A.     Mr. Gates’s Arrest

       On a cold March evening when some snow covered the ground, Officer Ricks,

 who had twenty-two years of experience as a police officer and six years of

 experience with the South Ogden City Police Department, conducted a vehicle patrol

 in the area of 37th Street and Riverdale Road in South Ogden City, Utah. Around

 11:00 p.m. Officer Ricks was driving west on 37th Street toward the intersection of

 Riverdale Road in a marked, black South Ogden City patrol car with the word

 “police” down the side and overhead emergency lights on the roof. As he approached

 a strip mall with a twenty-four-hour, self-service carwash, Officer Ricks spotted

 Mr. Gates. Mr. Gates was initially standing near a carwash bay that housed a coin

 machine and power box for the car wash. The bays of the carwash have three walls, a

 roof, and an opening in the front through which cars can enter. Officer Ricks did not

 see any vehicle or other items that might be washed in proximity of the carwash bay

 and Mr. Gates. As Officer Ricks approached in his vehicle, Mr. Gates moved behind

 and crouched below a four- to five-foot retaining wall. Officer Ricks found

 Mr. Gates’s location and conduct suspicious and intended to turn into the strip mall,

 by using an entrance near the intersection of 37th Street and Riverdale Road, to

 further observe Mr. Gates’s actions. But, before Officer Ricks could drive the short




                                           2
Appellate Case: 20-4106    Document: 010110621232        Date Filed: 12/20/2021    Page: 3



 distance to the intersection, he saw, through his rearview mirror, Mr. Gates climb the

 retaining wall and run across the middle of 37th Street.

       Officer Ricks made a U-turn, activated his “alley light” (a non-emergency

 spotlight), and pulled up alongside Mr. Gates as Mr. Gates walked on a sidewalk.

 When Officer Ricks reached Mr. Gates’s position, he lowered the window on his

 patrol car and called out to Mr. Gates, seeking an explanation for Mr. Gates’s

 presence at the carwash near the coin machine.1 Mr. Gates responded by moving

 away from Officer Ricks’s car, behavior which Officer Ricks perceived as Mr. Gates

 starting to “conceal[] himself.” Id. at 31. Officer Ricks also observed a “bulge” on

 Mr. Gates’s “waistline” that was outside of his tucked in shirt. Id. at 30. But Officer

 Ricks was not able to identify the object causing the bulge.

       With Mr. Gates moving away from him and having observed the bulge, Officer

 Ricks exited his vehicle and instructed Mr. Gates to “come here.” Id. at 31. Mr. Gates

 did not obey this command and, instead, attempted to flee on foot. Officer Ricks

 pursued Mr. Gates and deployed his taser in an effort to halt Mr. Gates’s flight. The

 taser temporarily stopped Mr. Gates, but he removed one of the probes and continued

 running. In continued pursuit, Officer Ricks tackled, struggled with, and ultimately

 subdued Mr. Gates. Officer Ricks identified the bulge in Mr. Gates’s waistline as a


       1
        Although there is body camera video of Officer Ricks’s interaction with
 Mr. Gates, Officer Ricks did not activate the camera and the audio recording when
 making initial contact with Mr. Gates. Rather, the audio activated only when
 Mr. Gates fled a few moments after Officer Ricks made initial contact with him.
 Accordingly, we rely primarily on Officer Ricks’s suppression hearing testimony
 when describing his interaction with Mr. Gates prior to Mr. Gates’s flight.
                                            3
Appellate Case: 20-4106     Document: 010110621232        Date Filed: 12/20/2021     Page: 4



 loaded .44 caliber revolver. Mr. Gates was arrested on several state charges. At the

 time of his arrest, Mr. Gates had eight prior criminal convictions, including three

 felony convictions.

                                B.     Procedural History

       A federal grand jury indicted Mr. Gates on one count of being a felon in

 possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

 Mr. Gates filed a motion to suppress the firearm Officer Ricks recovered. The district

 court held a suppression hearing at which only Officer Ricks testified. Officer Ricks

 testified about his encounter with Mr. Gates and his basis for believing Mr. Gates

 was about to engage in criminal conduct when he spotted him at the carwash near the

 coin machine. Officer Ricks also testified that the area of 37th Street and Riverdale

 Road had been “deemed a high-crime area.” Id. at 21. In support of this

 categorization, Officer Ricks relied upon his personal experience patrolling the area,

 noting that he spent 80% of his twelve-hour patrol shifts in the area of 37th Street

 and Riverdale Road because of the crime rate in the area. Officer Ricks identified

 several types of crimes he had previously worked in the area, including “[r]etail

 thefts, thefts, burglaries, drug sales, drug distribution, drug use,” and “a couple of

 robberies.” Id.

       Through post-hearing briefing, Mr. Gates argued Officer Ricks lacked

 reasonable suspicion to conduct a Terry2 stop when Officer Ricks approached him.



       2
           See Terry v. Ohio, 392 U.S. 1 (1968).
                                             4
Appellate Case: 20-4106    Document: 010110621232        Date Filed: 12/20/2021      Page: 5



 Inherent in Mr. Gates’s argument was that Officer Ricks’s initial contact with him—

 in which Officer Ricks, from the patrol car, asked Mr. Gates about his purpose for

 being at the carwash—qualified as a seizure. The Government argued (1) Mr. Gates

 was not seized until Officer Ricks exited his vehicle and ordered Mr. Gates to “come

 here” such that the bulge on Mr. Gates’s waistline was part of the reasonable

 suspicion calculus; and (2) even if Mr. Gates was seized when Officer Ricks first

 approached, Officer Ricks had reasonable suspicion at that point based on

 Mr. Gates’s presence in a high-crime area late at night, his presence at the carwash

 near the coin machine and without a vehicle, and his evasive behavior. Mr. Gates

 countered that the Government had not established that the area of 37th Street and

 Riverdale Road was a high-crime area.

       The district court denied Mr. Gates’s motion to suppress and announced two

 conclusions in reaching its ruling. First, the district court concluded Mr. Gates was

 not seized until Officer Ricks exited his vehicle and ordered him to “come here.” In

 support of this conclusion, the district court observed (1) Officer Ricks did not

 activate the emergency lights on his patrol car, (2) Officer Ricks remained in his

 patrol car when initially speaking to Mr. Gates, (3) Officer Ricks did not display a

 weapon, (4) Officer Ricks approached Mr. Gates in a non-aggressive manner,

 (5) Mr. Gates’s movement and course of travel was not blocked or restrained, and

 (6) Officer Ricks did not initially command Mr. Gates to stop. Second, the district

 court concluded Officer Ricks had reasonable suspicion to stop Mr. Gates at the

 outset based on Mr. Gates’s presence at the carwash near the coin machine and

                                            5
Appellate Case: 20-4106    Document: 010110621232         Date Filed: 12/20/2021     Page: 6



 without a car, the high-crime nature of the area, the time of day, and Mr. Gates’s

 attempt to conceal himself and then flee from the carwash.

       Following denial of his motion to suppress, Mr. Gates entered a conditional

 guilty plea, preserving the suppression issue for appeal. The district court sentenced

 Mr. Gates to a term of 27 months’ imprisonment, to be followed by a 36-month term

 of supervised release. Mr. Gates timely filed this appeal. On appeal, Mr. Gates

 renews his arguments that (1) he was seized when Officer Ricks initiated contact with

 him by pulling alongside him and asking about his presence at the carwash; and

 (2) Officer Ricks lacked reasonable suspicion to seize him at that point in time.

 Encompassed in this second proposition, Mr. Gates argues the Government failed to

 adequately support the conclusion that the area of 37th Street and Riverdale Road

 was a high-crime area.

                                    II.     DISCUSSION

       We state the standard of review before analyzing the point at which Mr. Gates

 was seized and whether reasonable suspicion supported the seizure at that time.

                               A.         Standard of Review

       We apply an overarching de novo standard of review to a district court’s denial

 of a motion to suppress. United States v. Juszczyk, 844 F.3d 1213, 1214 (10th

 Cir. 2017). The question of when a seizure occurred is a question of law subject to de

 novo review. United States v Salazar, 609 F.3d 1059, 1063–64 (10th Cir. 2010).

 Likewise, whether a seizure is reasonable is a question of law that we review de

 novo. United States v. Morales, 961 F.3d 1086, 1090 (10th Cir. 2020). But, “[i]n

                                               6
Appellate Case: 20-4106    Document: 010110621232         Date Filed: 12/20/2021    Page: 7



 applying de novo review, we view the evidence in the light most favorable to the

 ruling and review the district court’s factual findings under the clear-error standard.”3

 Juszczyk, 844 F.3d at 1214. “A district court’s factual finding is clearly erroneous

 when it is without factual support in the record or if, after reviewing all the evidence,

 we are left with a definite and firm conviction that a mistake has been made.”

 Morales, 961 F.3d at 1090 (quotation marks omitted). In conducting this clear-error

 review within the context of a suppression motion, an appellate court should “give

 due weight to inferences drawn from those facts by resident judges and local law

 enforcement officers.” Ornelas v. United States, 517 U.S. 690, 699 (1996).

                          B.     When was Mr. Gates Seized?

       The parties agree Mr. Gates was seized at the point when Officer Ricks

 ordered him to “come here” and drew and deployed his taser. But Mr. Gates contends

 he was seized moments earlier when Officer Ricks first pulled his patrol car

 alongside Mr. Gates. Before we undertake our de novo analysis, we discuss the legal

 framework used to determine whether an individual is seized.

 1.    Governing Law

       “[A] seizure does not occur simply because a police officer approaches an

 individual and asks a few questions.” Florida v. Bostick, 501 U.S. 429, 434 (1991).

 “[E]ven when officers have no basis for suspecting a particular individual, they may


       3
          In a footnote, Mr. Gates challenges the proposition that we view the evidence
 in the light most favorable to the district court’s ruling; but he acknowledges his
 challenge is foreclosed by circuit precedent and that he raises the challenge only for
 the purpose of preserving the issue for further review.
                                             7
Appellate Case: 20-4106    Document: 010110621232         Date Filed: 12/20/2021      Page: 8



 generally ask questions of that individual . . . as long as the police do not convey a

 message that compliance with their requests is required.” Id. at 434–35. Thus, “[a]

 seizure occurs for Fourth Amendment purposes when ‘a reasonable person would

 have believed that he was not free to leave.’” Jones v. Hunt, 410 F.3d 1221, 1225

 (10th Cir. 2005) (quoting Michigan v. Chesternut, 486 U.S. 567, 573 (1988)). This

 assessment is based on “what a reasonable, law-abiding person would have thought

 had he been in the defendant’s shoes,” and not based on “what the defendant himself

 thought.” United States v. Tafuna, 5 F.4th 1197, 1200 (10th Cir. 2021).

       In assessing whether a reasonable person in the defendant’s position would

 have felt free to leave, a court takes a holistic “totality-of-the-circumstances”

 approach. United States v. Ringold, 335 F.3d 1168, 1172 (10th Cir. 2003). Factors to

 consider include:

       (1) the threatening presence of several officers; (2) the brandishing of a
       weapon by an officer; (3) physical touching by an officer; (4) aggressive
       language or tone of voice by an officer indicating compliance is
       compulsory; (5) prolonged retention of an individual’s personal effects;
       (6) a request to accompany an officer to the police station;
       (7) interaction in a small, enclosed, or non-public place; . . . (8) absence
       of other members of the public . . . [; and (9)] whether an officer
       indicated to the person that he is free to leave.

 United States v. Jones, 701 F.3d 1300, 1313 (10th Cir. 2012) (internal quotation

 marks omitted). This list of factors “is not exhaustive,” and “no single factor is

 dispositive.” Id. But “the strong presence of two or three factors may be sufficient to

 support the conclusion a seizure occurred.” United States v. Hernandez, 847 F.3d

 1257, 1264 (10th Cir. 2017) (quotation marks omitted).


                                             8
Appellate Case: 20-4106    Document: 010110621232         Date Filed: 12/20/2021      Page: 9



       In assessing an officer’s verbal interaction with an individual, we have “made

 clear that the mere fact that [an officer] ask[s] incriminating questions is not relevant

 to the totality-of-the-circumstances inquiry—what matters instead is the manner in

 which such questions were posed.” Ringold, 335 F.3d at 1173 (internal quotation

 marks omitted). In this sense, “[a]ccusatory, persistent, and intrusive questioning can

 turn an otherwise voluntary encounter into a coercive one.” Id. at 1174 (quotation

 marks omitted). Thus, “[t]he nature of a police-citizen encounter can change . . . and

 what may begin as a consensual encounter may change to an investigative detention

 if the police conduct changes.” Hernandez, 847 F.3d at 1264 (internal quotation

 marks omitted).

       There are also specific considerations for assessing situations involving a

 police officer operating a vehicle when approaching an individual. The Supreme

 Court has recognized that “the very presence of a police car driving parallel to a []

 pedestrian could be somewhat intimidating.” Chesternut, 486 U.S. at 575. But,

 “standing alone,” this is not enough to constitute a seizure. See Hernandez, 847 F.3d

 at 1265 n.2 (quotation marks omitted) (observing that the Supreme Court in

 Chesternut held individual was not seized despite patrol car driving alongside

 individual before interaction). “[W]hen [a] police officer[] pursue[s] a citizen in their

 squad car while the citizen is on foot, courts will consider whether the officer[]

 activated their siren or flashers, operated their car in an aggressive manner to block

 the citizen’s course or otherwise control the direction or speed of his movement,

 displayed their weapons, or commanded the citizen to halt.” Id. at 1264. An officer

                                             9
Appellate Case: 20-4106    Document: 010110621232         Date Filed: 12/20/2021    Page: 10



  shining a bright, non-emergency light at an individual “is not inherently coercive.”

  Tafuna, 5 F.4th at 1201 (collecting authority on this point and noting that an

  opposing rule would place officer safety at risk when approaching a vehicle or

  individual at night).

  2.     Application

         The totality of the circumstances overwhelmingly favors the conclusion that

  Mr. Gates was not seized when Officer Ricks first approached and inquired about

  Mr. Gates’s presence at the carwash. Officer Ricks was the only officer present, he

  remained in his patrol car, and he spoke to Mr. Gates from a distance. Thus, when

  Officer Ricks initiated the interaction, he was not in a position to restrain Mr. Gates

  or to take possession of Mr. Gates’s personal effects.4 Nor did Officer Ricks display a

  weapon when he initially attempted to converse with Mr. Gates. Similarly, at that

  point in the encounter, Officer Ricks neither gave Mr. Gates any commands nor

  ordered him to take or refrain from any action. Further, although the interaction

  occurred at night when few members of the public may have been out-and-about, it

  happened on a public street where the degree of coercion is generally diminished.

  Finally, Officer Ricks asked a single question in an effort to obtain information,




         4
          Mr. Gates’s initially unimpeded flight following Officer Ricks’s question
  supports the conclusion that Mr. Gates was neither objectively restrained nor felt
  subjectively restrained.
                                             10
Appellate Case: 20-4106     Document: 010110621232         Date Filed: 12/20/2021    Page: 11



  doing so without lobbing any direct accusations at Mr. Gates, no less a series of

  accusatory or intrusive questions.

        Mr. Gates attempts to overcome the conclusion that he was not seized at the

  outset of the interaction by pointing to two considerations—Officer Ricks did not

  advise him he was free to leave and Officer Ricks approached him in a patrol car.

  While both considerations are certainly factors in our analysis, we find them to be of

  little weight when viewed as part of the totality of the circumstances. As to the first

  consideration, although it is true Officer Ricks did not advise Mr. Gates he was free

  to leave, Mr. Gates attempted to run away from Officer Ricks almost immediately

  after Officer Ricks commenced the interaction by asking a single question. Thus,

  Mr. Gates’s reaction and conduct did not permit Officer Ricks a reasonable

  opportunity to advise Mr. Gates he was free to leave. As to the second consideration,

  we acknowledge that a patrol car pulling up alongside an individual “could be

  somewhat intimidating.” Chesternut, 486 U.S. at 575. But this alone is not sufficient

  to support the finding of a seizure. And, in this case, the district court found that

  Officer Ricks approached Mr. Gates in a non-aggressive manner, a finding that is not

  clearly erroneous. In fact, Officer Ricks’s decision not to activate his emergency

  lights when he approached Mr. Gates supports the district court’s factual conclusion.5

  Further, Officer Ricks made contact with Mr. Gates shortly after he observed



        5
         Officer Ricks activated only his non-emergency spotlight, the activation of
  which enhances officer safety and does not transform an interaction into a seizure.
  United States v. Tafuna, 5 F.4th 1197, 1201 (10th Cir. 2021).
                                              11
Appellate Case: 20-4106    Document: 010110621232        Date Filed: 12/20/2021    Page: 12



  Mr. Gates run across 37th Street and, therefore, did not follow Mr. Gates for an

  extended period of time. The compressed timeframe of events in this case decreases

  the intimidating nature of Officer Ricks’s interaction with Mr. Gates. See United

  States v. Morgan, 936 F.2d 1561, 1567 (10th Cir. 1991) (noting that officer followed

  suspect for “several blocks with his red lights on” when assessing whether a seizure

  occurred (emphasis added)).

        Because a significant majority of the factors favor the conclusion that

  Mr. Gates was not seized at the inception of the interaction and the factors relied

  upon by Mr. Gates are of minimal value when considered in the context of the

  interaction, we conclude Mr. Gates was not seized at the outset of the interaction.

  Therefore, the starting point for our analysis regarding whether reasonable suspicion

  supported the seizure of Mr. Gates is that Mr. Gates was seized when Officer Ricks

  ordered him to “come here” and drew and deployed his taser.6




        6
           Our case law holds that “[w]hen an officer does not apply physical force to
  restrain a suspect, a Fourth Amendment seizure occurs only if (a) the officer shows
  his authority; and (b) the citizen ‘submit[s] to the assertion of authority.’” United
  States v. Salazar, 609 F.3d 1059, 1064 (10th Cir. 2010) (alteration in original)
  (quoting California v. Hodari D, 499 U.S. 621, 625–26 (1991)); cf. Torres v. Madrid,
  141 S. Ct. 989, 1001 (“Unlike a seizure by force, a seizure by acquisition of control
  involves either voluntary submission to a show of authority or the termination of
  freedom of movement.” (emphasis added)). Under this articulation of a seizure,
  Mr. Gates was not seized until Officer Ricks’s deployment of the taser impeded his
  movement. However, where no aspect of the reasonable suspicion calculus upon
  which we rely occurred between Officer Ricks ordering Mr. Gates to “come here”
  and Officer Ricks deploying his taser, we need not determine the exact second at
  which Officer Ricks seized Mr. Gates.
                                            12
Appellate Case: 20-4106      Document: 010110621232       Date Filed: 12/20/2021       Page: 13



       C.      Whether Reasonable Suspicion Supported the Seizure of Mr. Gates?

           Similar to our analysis of when Mr. Gates was seized, we start our

  reasonable-suspicion analysis by outlining the law governing the issue. Then we

  apply the law to conclude that Officer Ricks had reasonable suspicion to stop

  Mr. Gates when he ordered Mr. Gates to “come here” and drew and deployed his

  taser.

  1.       Governing Law

           In assessing whether an officer had reasonable suspicion, this court “must look

  at the totality of the circumstances of [the] case.” United States v. Kitchell, 653 F.3d

  1206, 1218 (10th Cir. 2011). “For reasonable suspicion to exist, an officer must

  ‘articulate something more than an inchoate and unparticularized suspicion or

  hunch.’” United States v. Moore, 795 F.3d 1224, 1229 (10th Cir. 2015) (quoting

  United States v. Sokolow, 490 U.S. 1, 7 (1989)). Stated as an affirmative standard, to

  conduct an investigatory stop, “an officer must have a particularized and objective

  basis for suspecting an individual may be involved in criminal activity.” United

  States v. Martinez, 910 F.3d 1309, 1313 (10th Cir. 2018) (internal quotation marks

  omitted). “Although the government bears the burden of proving the reasonableness

  of an officer’s suspicion, reasonable suspicion is not, and is not meant to be, an

  onerous standard.” Kitchell, 653 F.3d at 1219 (internal quotation marks and citation

  omitted). “In deciding whether the government has met its burden of showing

  reasonable suspicion, we judge the officer’s conduct in light of common sense and

  ordinary human experience and we accord deference to an officer’s ability to

                                              13
Appellate Case: 20-4106     Document: 010110621232        Date Filed: 12/20/2021     Page: 14



  distinguish between innocent and suspicious actions.” United States v. Simpson, 609

  F.3d 1140, 1146 (10th Cir. 2010) (internal quotation marks and citations omitted);

  see also United States v. Pettit, 785 F.3d 1374, 1379 (10th Cir. 2015) (“We defer to

  all reasonable inferences made by law enforcement officers in light of their

  knowledge and professional experience distinguishing between innocent and

  suspicious actions.”).

        The “particularized and objective basis” threshold does “not rise to the level

  required for probable cause, and it falls considerably short of satisfying a

  preponderance of the evidence standard.” Kitchell, 653 F.3d at 1218–19. “To satisfy

  the reasonable suspicion standard, an officer need not rule out the possibility of

  innocent conduct, or even have evidence suggesting a fair probability of criminal

  activity.” Pettit, 785 F.3d at 1374, 1379 (quotation marks omitted). “As long as an

  officer has a particularized and objective basis for suspecting an individual may be

  involved in criminal activity, he may initiate an investigatory detention even if it is

  more likely than not that the individual is not involved in any illegality.” Id. at 1379–

  80 (emphasis in original) (internal quotation marks omitted).

  2.    Application

        We conclude Officer Ricks had reasonable suspicion to seize Mr. Gates when

  he ordered him to “come here” and drew and deployed his taser. Most notably,

  Mr. Gates’s presence at the carwash near the coin machine, without any item in sight

  to wash, and at 11:00 p.m. on a cold March night with snow on the ground would

  draw the attention and suspicion of any reasonable officer. Officer Ricks’s suspicions

                                             14
Appellate Case: 20-4106    Document: 010110621232        Date Filed: 12/20/2021     Page: 15



  were justifiably heightened by Mr. Gates’s response to Officer Ricks driving down

  37th Street past the carwash.7 From Officer Ricks’s perspective, Mr. Gates engaged

  in a series of evasive moves—first moving behind the retaining wall as Officer Ricks

  approached and then scaling the wall and running across the middle of 37th Street

  upon Officer Ricks passing the carwash. These evasive actions, coupled with the time

  of day and Mr. Gates’s seemingly out-of-place presence at the carwash, were likely

  sufficient to establish reasonable suspicion and permit Officer Ricks to seize

  Mr. Gates and inquire about his presence at the carwash. See United States v. De La

  Cruz, 703 F.3d 1193, 1198 (10th Cir. 2013) (“Flight can create reasonable suspicion

  that the person fleeing is involved in criminal activity.” (emphasis omitted)).

        Any doubt though regarding whether Officer Ricks held reasonable suspicion

  when he ordered Mr. Gates to “come here” is resolved by Officer Ricks’s observation

  of a bulge on Mr. Gates’s waistline. “[I]n the circumstances facing the officer[] in

  this case, the presence of a concealed weapon would heighten reasonable suspicion

  that criminal activity was afoot.” United States v. Briggs, 720 F.3d 1281, 1288-89

  (10th Cir. 2013); cf. United States v. Gurule, 935 F.3d 878, 886 (10th Cir. 2019) (“As

  the Supreme Court [has] observed . . . , a visible and suspicious ‘bulge’ [on a



        7
           Mr. Gates contends that it would have been difficult for him, at night, to
  observe that Officer Ricks was driving a marked patrol car. Although we watched the
  body camera video and were not able to clearly make out the word “police” on the
  side of the patrol car, the overhead lights on Officer Ricks’s patrol car were quite
  visible. Therefore, to the extent the district court concluded a person in Mr. Gates’s
  position would have recognized Officer Ricks’s vehicle as a police car, the court did
  not clearly err.
                                            15
Appellate Case: 20-4106      Document: 010110621232      Date Filed: 12/20/2021      Page: 16



  suspect] may alone ‘permit the officer to conclude that the suspect was armed and

  thus posed a serious and present danger to the safety of the officer.’” (quoting

  Pennsylvania v. Mimms, 434 U.S. 106, 112 (1977))). Therefore, based on the totality

  of the circumstances, we conclude Officer Ricks had reasonable suspicion to seize

  Mr. Gates when he ordered Mr. Gates to “come here” and drew and deployed his

  taser.8

                                   III.   CONCLUSION

            We conclude Mr. Gates was not seized until Officer Ricks ordered Mr. Gates

  to “come here” and drew and deployed his taser, and Officer Ricks had reasonable

  suspicion to seize Mr. Gates at that juncture. Therefore, we AFFIRM the district

  court’s denial of Mr. Gates’s motion to suppress and AFFIRM Mr. Gates’s

  conviction.




                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




            8
          Because of the time of day, Mr. Gates’s unexplained presence at the carwash
  near the coin machine, his flight from the carwash, and the bulge on his waistline are
  sufficient to establish reasonable suspicion, we find it unnecessary to rely upon the
  purported high-crime nature of the area around 37th Street and Riverdale Road in
  reaching our conclusion. We likewise find it unnecessary to consider Mr. Gates’s
  attempt to run away from Officer Ricks after Officer Ricks asked his initial question.
                                             16